The record and the briefs in this case have been examined and it is found to be an action in ejectment and a companion case to Bridgehead Land Company v. Arthur B. Hale, et al., decided this date.
In the latter case, plaintiff in error seeks to eject defendant in error from the fill or approach to the north end of Edison Bridge in Lee County, more particularly described in the declaration therein, while in this case plaintiff in error seeks to compel defendant in error to remove its telephone poles placed along the west side of said fill. The questions raised and the reasons relied on in the two cases are parallel.
The judgment appealed from is affirmed on authority of the last cited companion case.
Affirmed.
WHITFIFLD, BUTFORD, CHAPMAN and ADAMS, J. J., concur.
BROWN and THOMAS, J. J., concur in conclusion. *Page 395